Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a par-t hereof, have been submitted for decision upon a stipulation to the effect that the issues herein are the same in all material respects as the issues involved in United States v. Pitcairn, C. A. D. 334, and the record therein has been admitted in evidence in this case.
Accepting this stipulation as a statement of fact, and following the cited authority, I find and hold the proper dutiable export value of the merchandise covered by these appeals to be the value found by the appraiser, .less any amounts added on entry to meet advances by the appraiser in similar cases then pending on appeal. Judgment will be rendered accordingly.